  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 1 of 41 PageID #: 38




AES:SPN/LHE:JEA:CJN
F. #2015R01670

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA
                                                          DEFERRED PROSECUTION
       - against -                                        AGREEMENT

                                                          Cr. No.   21cr273 (PKC)
BANK JULIUS BAER & CO. LTD.,

                          .

---------------------------X

                           DEFERRED PROSECUTION AGREEMENT

       The defendant Bank Julius Baer & Co. Ltd. (the “Bank”), pursuant to authority granted by

the Bank’s Board of Directors, reflected in Attachment B, which is incorporated by reference into

this deferred prosecution agreement (the “Agreement”), and the United States Department of

Justice, Criminal Division, Money Laundering and Asset Recovery Section and the Office of the

United States Attorney for the Eastern District of New York (collectively, the “Offices”), enter

into this Agreement.

                       Criminal Information and Acceptance of Responsibility

       1.      The Bank acknowledges and agrees that the Offices will file the attached one-count

criminal Information (the “Information”) in the United States District Court for the Eastern District

of New York, charging the Bank with one count of money laundering conspiracy, in violation of

Title 18, United States Code, Section 1956(h). In so doing, the Bank: (a) knowingly waives its

right to indictment on this charge, as well as all rights to a speedy trial pursuant to the Sixth



                                                                      Court Exhibit #1
                                                 1
                                                                      USA v. Bank Julius Baer & Co. Ltd.
                                                                      21cr273 (PKC)
                                                                      5/27/2021
  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 2 of 41 PageID #: 39




Amendment to the United States Constitution, Title 18, United States Code, Section 3161, and

Federal Rule of Criminal Procedure 48(b); and (b) knowingly waives any objection with respect

to venue to any charges by the Offices arising out of the conduct described in the Statement of

Facts attached hereto as Attachment A (the “Statement of Facts”), which is incorporated by

reference into this Agreement, and consents to the filing of the Information, as provided under the

terms of this Agreement, in the United States District Court for the Eastern District of New York.

The Offices agree to defer prosecution of the Bank pursuant to the terms and conditions described

below.

         2.    The Bank admits, accepts, and acknowledges that it is responsible under United

States law for the acts of its officers, directors, employees, and agents as charged in the

Information, and as set forth in the attached Statement of Facts, and that the allegations described

in the Information and the facts described in the attached Statement of Facts are true and accurate.

Should the Offices pursue the prosecution that is deferred by this Agreement, the Bank stipulates

to the admissibility of the attached Statement of Facts in any proceeding by the Offices, including

any trial, guilty plea, or sentencing proceeding, and will not contradict anything in the attached

Statement of Facts at any such proceeding. In addition, in connection therewith, the Bank agrees

not to assert any claim under the United States Constitution, Rule 410 of the Federal Rules of

Evidence, Rule 11(f) of the Federal Rules of Criminal Procedure, Section 1B1.1(a) of the United

States Sentencing Guidelines (“U.S.S.G.” or “Sentencing Guidelines”), or any other federal rule

that the Statement of Facts should be suppressed or is otherwise inadmissible as evidence in any

form.




                                                 2
  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 3 of 41 PageID #: 40




                                      Term of the Agreement

       3.      This Agreement is effective for a period beginning on the date on which the

Information is filed and ending three (3) years from that date (the “Term”). The Bank agrees,

however, that, in the event the Offices determine, in their sole discretion, that the Bank has

knowingly violated any provision of this Agreement or has failed to completely perform or fulfill

each of the Bank’s obligations under this Agreement, an extension or extensions of the Term may

be imposed by the Offices, in their sole discretion, for up to a total additional time period of one

year, without prejudice to the Offices’ right to proceed as provided in Paragraphs 21-23 below.

Any extension of the Term of the Agreement extends all terms of this Agreement for an equivalent

period. Conversely, in the event the Offices find, in their sole discretion, that the provisions of

this Agreement have been satisfied, the Offices may terminate the Agreement early. If the Court

refuses to grant exclusion of time under the Speedy Trial Act, Title 18, United States Code, Section

3161(h)(2), the Term shall be deemed to have not begun, and, all the provisions of the Agreement

shall be deemed null and void, except that the statute of limitations for any prosecution relating to

the conduct described in the Statement of Facts shall be tolled from the date on which this

Agreement was signed until the date the Court refuses to grant the exclusion of time plus six

months.




                                                 3
  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 4 of 41 PageID #: 41




                                     Relevant Considerations

       4.      The Offices enter into this Agreement based on the individual facts and

circumstances presented by this case and the Bank, including:

               a.       The Bank did not receive voluntary disclosure credit because it did not

voluntarily self-disclose the conduct described in the Statement of Facts to the Offices until there

was an imminent threat of disclosure and government investigation. The first FIFA-related

indictment was unsealed on May 27, 2015. On that same day, the Acting U.S. Attorney for the

Eastern District of New York stated that “part of our investigation will look at the conduct of the

financial institutions to see whether they were cognizant of the fact that they were helping launder

these bribe payments . . . .” This statement, in conjunction with the fact that the unsealed FIFA

indictment and related charging instruments specifically referenced transactions with BJB, placed

the Bank on notice of a potential investigation. On or about May 29, 2015, BJB’s outside counsel

spoke with Arzuaga, who admitted “some exposure” and indicated his intent to cooperate with the

Offices’ investigation. Only then did BJB contact the U.S. Attorney’s Office for the Eastern

District of New York;

               b.       The Bank did not receive cooperation credit because its cooperation did not

meet the standards required under the Justice Manual. Although BJB nominally cooperated with

the Offices, it did not come forward with all evidence pertaining to the involvement of senior

management, as is required by the Section 9-28.700 of the Justice Manual. In the Offices’ view,

the Bank, through its representatives, made representations about relevant facts in the case that

misled the Offices and had the effect of hindering the Offices’ investigation. These actions fall

short of the standards required for the Bank to be considered for cooperation credit;



                                                 4
  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 5 of 41 PageID #: 42




               c.       The Bank has engaged in a significant effort to remediate its historically

deficient compliance program. Although the Bank had an inadequate anti-money laundering

(“AML”) program and controls during the period of the conduct described in the Statement of

Facts, it has already enhanced its AML program and controls. Among other things, in 2016, BJB

launched “Project Atlas,” a three-year, approximately $112 million AML initiative and “Know

Your Client” upgrade of all accounts held by the Bank, -
                                                       i.e.,
                                                         - not just high-risk accounts, that was

completed in 2019. The Bank has also launched additional initiatives with the goal of continuing

to enhance its Compliance program, including “Project Phoenix,” a large-scale AML transaction

monitoring and risk management program launched in 2018, and “Project Mistral,” an initiative

launched in 2019 aimed at strengthening the Bank’s risk management and risk tolerance

framework globally. Although some of these enhancements are still incomplete and untested, the

Bank has committed to continuing to improve its AML program, and the Offices view the Bank’s

progress as a significant step in the right direction. As a result, the Bank has received partial

credit—specifically a five percent reduction from the bottom of the Sentencing Guidelines fine

range—for its remediation;

               d.      The nature and seriousness of the offense conduct, including: (1) the Bank’s

essential role in facilitating the bribery scheme; (2) the duration of the Bank’s involvement in the

offense; and (3) the involvement of two members of senior management, including one member

of the Bank’s executive board;

               e.      The Bank’s 2016 Deferred Prosecution Agreement with the Department of

Justice’s Tax Division and the U.S. Attorney’s Office for the Southern District of New York for

criminal violations relating to its efforts to U.S. taxpayers in evading U.S. taxes; and



                                                  5
  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 6 of 41 PageID #: 43




                f.      The Bank has agreed to continue to cooperate with the Offices in any

ongoing investigation of the conduct of the Bank and its officers, directors, employees, agents, and

external asset managers relating to violations of U.S. money laundering laws, including as

described in Paragraph 6 below.

        5.      Accordingly, after considering 4(a) through (f) above, the Offices believe that an

appropriate resolution of this case is a deferred prosecution agreement with the Bank; a criminal

monetary penalty of $43,320,000, which reflects a five percent discount off the otherwise-

applicable Sentencing Guidelines fine range; and forfeiture in the amount of $36,368,400,

representing the minimum amount of bribes laundered through the Bank as part of the conspiracy.

Because authorities in Switzerland have already appointed an independent compliance monitor to

oversee the remediation of the Bank’s AML program, the Offices have determined that the

potential benefits (both to the Bank and the public) of an additional monitor are negligible, making

an additional appointment unnecessary.

                          Future Cooperation and Disclosure Requirements

        6.      The Bank shall cooperate fully with the Offices in any and all matters relating to

the conduct described in this Agreement and the attached Statement of Facts and other conduct

under investigation by the Offices at any time during the Term, until the later of the date upon

which all investigations and prosecutions arising out of such conduct are concluded, or the end of

the Term. At the request of the Offices, the Bank shall also cooperate fully with other domestic

or foreign law enforcement and regulatory authorities and agencies in any investigation of the

Bank, its subsidiaries, or its affiliates, or any of its present or former officers, directors, employees,

agents, or external asset managers, or any other party, in any and all matters relating to the conduct



                                                    6
  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 7 of 41 PageID #: 44




described in this Agreement and the Statement of Facts. The Bank agrees that its cooperation

pursuant to this Paragraph shall include, but not be limited to, the following:

                a.      The Bank shall truthfully disclose all factual information with respect to its

activities, those of its branches, representative offices, subsidiaries, and affiliates, and those of its

present and former directors, officers, employees, agents, and external asset managers, including

any evidence or allegations and internal or external investigations, about which the Bank has any

knowledge or about which the Offices may inquire. This obligation of truthful disclosure includes,

but is not limited to, the obligation of the Bank to provide to the Offices, upon request, any

document, record, or other tangible evidence about which the Offices may inquire of the Bank.

                b.      Upon request of the Offices, the Bank shall designate knowledgeable

employees, agents, or attorneys to provide to the Offices the information and materials described

in Paragraph 6(a) above on behalf of the Bank. It is further understood that the Bank must at all

times provide complete, truthful, and accurate information.

                c.      The Bank shall use its best efforts to make available for interviews or

testimony, as requested by the Offices, present or former officers, directors, employees, agents,

and external asset managers of the Bank. This obligation includes, but is not limited to, sworn

testimony before a federal grand jury or in federal trials, all meetings requested by the Offices, and

interviews with domestic or foreign law enforcement and regulatory authorities. Cooperation

under this Paragraph shall include identification of witnesses who, to the knowledge of the Bank,

may have material information regarding the matters being investigated or prosecuted.

                d.      With respect to any information, testimony, documents, records, or other

tangible evidence provided to the Offices pursuant to this Agreement, the Bank consents to any



                                                   7
  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 8 of 41 PageID #: 45




and all disclosures, subject to applicable laws and regulations, to other governmental authorities,

including United States authorities and those of a foreign government, of such materials as the

Offices, in their sole discretion, shall deem appropriate.

       7.      In addition to the obligations in Paragraph 6, during the Term, should the Bank

learn of any plausible evidence or allegation of a violation of U.S. federal law by the Bank, its

employees, officers and/or directors, the Bank shall report such evidence or allegation to the

Offices within thirty (30) days. Sixty (60) days before the Term expires and again on the date that

the Term expires, the Bank, represented by the Bank’s Chief Executive Officer and Chief

Compliance Officer, shall certify to the Offices that it has met its disclosure obligations pursuant

to this Agreement. Each certification shall be deemed a material statement and representation by

the Bank to the executive branch of the United States in the Eastern District of New York for

purposes of 18 U.S.C. §§ 1001 and 1519.

       8.      All of the Bank’s obligations pursuant to this Agreement, including, but not limited

to, those set forth in Paragraphs 6, 7, 17 and 18, as well as those in Attachment C, are subject, to

the extent applicable, to Swiss laws and regulations, including, but not limited to, Swiss

confidentiality, criminal laws, data protection laws and regulations, and Swiss financial markets

supervisory laws and regulations, as well as valid claims of attorney-client privilege or attorney

work product doctrine; however, the Bank must provide to the Offices a log of any information or

cooperation that is not provided based on an assertion of law, regulation, or privilege, and the Bank

bears the burden of establishing the validity of any such assertion.




                                                  8
  Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 9 of 41 PageID #: 46




                                  Payment of Monetary Penalty

       9.      The Offices and the Bank agree that application of the Sentencing Guidelines to

determine the applicable fine range yields the following analysis:

               a.     The November 1, 2015 version of the U.S.S.G. is applicable to this matter.

               b.     Offense Level

                      Base Offense Level:                                              30
                      (U.S.S.G. §§ 2S1.1(a)(2) and 2B1.1(b)(1)(L))

                      Plus: Conviction under Section 1956                              +2
                      (U.S.S.G. § 2S1.1(b)(2)(B))

                      Plus: Sophisticated laundering                                   +2
                      (U.S.S.G. § 2S1.1(b)(3))

                      Total Offense Level:                                             34

               c.     Culpability Score

                      Base Score:                                                       5
                      (U.S.S.G. § 8C2.5(a))

                      Pervasive Tolerance/High-Level Personnel                         +4
                      (more than 1,000 employees) (U.S.S.G. § 8C2.5(b)(2))

                      Cooperation, Acceptance                                          -1
                      (U.S.S.G. § 8C2.5(g)(3))

                      Total Culpability Score:                                          8

               d.     Fine

                      Base Fine (U.S.S.G. § 8C2.4(a)(1))             $28,500,000
                      (Amount of Laundered Funds)

                      Multipliers (U.S.S.G. § 8C2.6)                 1.6 – 3.2

                      Total Fine Range (U.S.S.G. § 8C2.7)            $45,600,000 – $91,200,000




                                                 9
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 10 of 41 PageID #: 47




The Bank agrees to pay $43,320,000 (the “Total Criminal Fine”), which will be paid as a criminal

fine by the Bank, as part of this Agreement. The Total Criminal Fine will be paid to the United

States Treasury within ten (10) business days of the filing of the Information in connection with

this Agreement. The Bank and the Offices agree that this penalty is appropriate given the facts

and circumstances of this case, including the Relevant Considerations described in Paragraph 4 of

this Agreement. The Total Criminal Fine is final and shall not be refunded. Furthermore, nothing

in this Agreement shall be deemed an agreement by the Offices that the Total Criminal Fine is the

maximum penalty that may be imposed in any future prosecution, and the Offices are not precluded

from arguing in any future prosecution that the Court should impose a higher fine, although the

Offices agree that under those circumstances, it will recommend to the Court that any amount paid

under this Agreement should be offset against any fine the Court imposes as part of a future

judgment. The Bank acknowledges that no tax deduction may be sought in connection with the

payment of any part of the Total Criminal Fine. The Bank shall not seek or accept directly or

indirectly reimbursement or indemnification from any source with regard to the penalty or

forfeiture amounts that the Bank pays pursuant to this Agreement or any other agreement entered

into with an enforcement authority or regulator, concerning the facts set forth in the attached

Statement of Facts.

                                            Forfeiture

       10.     The Bank acknowledges that money and property is subject to forfeiture, as a result

of its violation of Title 18, United States Code, Section 1956(h), as alleged in the Information.

Pursuant to Title 18, United States Code, Sections 982(a)(1) and 981(a)(1)(A), and Title 28, United

States Code, Section 2461(c), the Bank consents to the forfeiture of the sum of thirty-six million



                                                10
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 11 of 41 PageID #: 48




three hundred sixty-eight thousand four hundred dollars and no cents ($36,368,400.00) (the

“Forfeiture Amount”), which represents the minimum amount of the bribes laundered through the

Bank, as property, real or personal, involved in the Bank’s violation of Title 18, United States

Code, Section 1956(h).

        11.     The Bank shall pay the Forfeiture Amount, plus any associated transfer fees, within

ten (10) business days of the filing of the Information in connection with this Agreement, in

accordance with payment instructions provided by the Offices in their sole and exclusive

discretion. The Bank hereby releases any and all claims that it may have to the Forfeiture Amount,

agrees that the forfeiture of such funds may be accomplished either administratively or judicially

at the Offices’ election, and waives the requirements of any applicable laws, rules, or regulations

governing the forfeiture of assets, including those requiring notice of forfeiture. If the Offices seek

to forfeit the Forfeiture Amount judicially, the Bank waives all requirements pertaining to

forfeiture set forth in Title 18, United States Code, Section 983, including the filing of a civil

forfeiture complaint as to the Forfeiture Amount and notice of the same, and consents to entry of

an order of forfeiture directed to such funds. If the Offices seek to forfeit the Forfeiture Amount

administratively, the Bank consents to the entry of a declaration of forfeiture and waives the

requirements of Title 18, United States Code, Section 983 regarding notice of seizure in non-

judicial forfeiture matters.

        12.     The Bank agrees to sign any additional documents necessary to complete forfeiture

of the Forfeiture Amount. The Bank also agrees that it shall not file any petitions for remission,

restoration, or any other assertion of ownership or request for return relating to the Forfeiture

Amount, or any other action or motion seeking to collaterally attack the seizure, restraint,



                                                  11
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 12 of 41 PageID #: 49




forfeiture, or conveyance of the Forfeiture Amount, nor shall it assist any others in filing any such

claims, petitions, actions, or motions.

       13.     The Bank acknowledges that it shall not claim, assert, or apply for, either directly

or indirectly, any tax deduction, tax credit, or any other offset with regard to any U.S. federal,

state, or local tax or taxable income in connection with the payment of any part of the Forfeiture

Amount.      The Bank shall not seek or accept, directly or indirectly, reimbursement or

indemnification from any source with regard to the Forfeiture Amount that the Bank pays pursuant

to the Agreement or any other agreement entered into with an enforcement authority or regulator

concerning the facts set forth in the attached Statement of Facts. This provision is not intended to

relate to derivative claims that have been or may be brought on behalf of the Bank.

       14.     The Bank acknowledges that its payment of the Forfeiture Amount is final and shall

not be refunded should the Offices later determine that the Bank has breached this Agreement and

pursue a prosecution against the Bank. In the event of a breach of this Agreement and subsequent

prosecution, the Offices shall not be limited to seeking forfeiture of the Forfeiture Amount;

provided, however, that in the event of a subsequent breach and prosecution, the Offices shall

recommend to the Court that the Forfeiture Amount paid by the Bank pursuant to this Agreement

be applied towards any forfeiture that the Court might impose as part of its judgment. The Bank

acknowledges that such a recommendation will not be binding on the Court.




                                                 12
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 13 of 41 PageID #: 50




                                  Conditional Release from Liability

        15.     Subject to Paragraphs 21-23, the Offices agree, except as provided in this

Agreement, that they will not bring any criminal or civil case against the Bank or any of its direct

or indirect affiliates, subsidiaries, or joint ventures, relating to any of the conduct described in the

attached Statement of Facts or the Information filed pursuant to this Agreement. The Offices,

however, may use any information related to the conduct described in the attached Statement of

Facts against the Bank: (a) in a prosecution for perjury or obstruction of justice; (b) in a

prosecution for making a false statement; (c) in a prosecution or other proceeding relating to any

crime of violence; or (d) in a prosecution or other proceeding relating to a violation of any

provision of Title 26 of the United States Code.

                a.      This Agreement does not provide any protection against prosecution for any

future conduct by the Bank or any of its branches, representative offices, or direct or indirect

affiliates, subsidiaries, or joint ventures.

                b.      In addition, this Agreement does not provide any protection against

prosecution of any individuals, regardless of their affiliation with the Bank.

                                    Corporate Compliance Program

        16.     The Bank represents that it has implemented and will continue to implement an

AML program designed to prevent and detect violations of all applicable AML laws, including

U.S. money laundering statutes, throughout its operations, including those of its affiliates,

subsidiaries, joint ventures, agents, and external asset managers.

        17.     To address any deficiencies in its AML program, the Bank represents that it has

undertaken, and will continue to undertake in the future, in a manner consistent with all of its



                                                   13
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 14 of 41 PageID #: 51




obligations under this Agreement, a review of its existing AML controls, policies, and procedures,

as well as its compliance with applicable AML laws. Whenever necessary or appropriate, the

Bank agrees to adopt new AML controls, policies, and procedures to ensure that it maintains a

rigorous AML program designed to effectively detect and deter violations of money laundering

statutes (including those of the United States) as applicable. As set forth in Attachment C, the

Bank agrees that it will report to the Offices annually during the Term regarding remediation and

implementation of its AML measures (“AML reports”). For the duration of this Agreement, the

Bank shall provide the Offices, upon request, access to any and all non-privileged books, records,

accounts, correspondence, files, and any and all other documents or other electronic records,

including emails, of the Bank and its representatives, agents, affiliates, and employees, relating to

any matters described or identified in the AML reports. The Offices shall have the right to

interview any officer, employee, agent, or representative of the Bank concerning any non-

privileged matter described or identified in the AML reports.

       18.     The Bank shall promptly notify the Offices of: (a) any deficiencies, failings, or

matters requiring attention with respect to the Bank’s AML program identified by any regulatory

authority within 30 business days of any such regulatory notice, provided that the regulatory

authority has granted the Bank permission to notify the Offices; and (b) any steps taken or planned

to be taken by the Bank to address the identified deficiency, failing, or matter requiring attention.

The Offices may, in their sole discretion, direct the Bank to provide other reports about its AML

compliance program.




                                                 14
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 15 of 41 PageID #: 52




                                       Deferred Prosecution

       19.      In consideration of the undertakings agreed to by the Bank herein, the Offices

agree that any prosecution of the Bank for the conduct set forth in the attached Statement of Facts

be and hereby is deferred for the Term. To the extent there is conduct disclosed by the Bank that

is not set forth in the attached Statement of Facts, such conduct will not be exempt from further

prosecution and is not within the scope of or relevant to this Agreement.

       20.      The Offices further agree that if the Bank fully complies with all of its obligations

under this Agreement, the Offices will not continue the criminal prosecution against the Bank

described in Paragraph 1 and, at the conclusion of the Term, this Agreement shall expire. Within

six months of the Agreement’s expiration, the Offices shall seek dismissal with prejudice of the

Information filed against the Bank described in Paragraph 1, and agree not to file charges in the

future against the Bank based on the conduct described in this Agreement and the attached

Statement of Facts. If, however, the Offices determine during the six-month period that the Bank

breached the Agreement during the Term, as described in Paragraph 21, the Offices’ ability to

extend the Term, as described in Paragraph 3, or to pursue other remedies, including those

described in Paragraphs 21-23, remains in full effect.

                                     Breach of the Agreement

       21.      If, during the Term, the Bank (a) commits any felony under U.S. federal law; (b)

provides in connection with this Agreement deliberately false, incomplete, or misleading

information, including in connection with its disclosure of information about individual

culpability; (c) fails to cooperate as set forth in Paragraphs 6 and 7 of this Agreement; (d) fails to

implement a compliance program as set forth in Paragraphs 16 through 18 of this Agreement and



                                                 15
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 16 of 41 PageID #: 53




Attachment C; or (e) otherwise fails to completely perform or fulfill each of the Bank’s obligations

under the Agreement, regardless of whether the Offices become aware of such a breach after the

Term is complete, the Bank shall thereafter be subject to prosecution for any federal criminal

violation of which the Offices have knowledge, including, but not limited to, the charges in the

Information described in Paragraph 1, which may be pursued by the Offices in the U.S. District

Court for the Eastern District of New York or any other appropriate venue. Determination of

whether the Bank has breached the Agreement and whether to pursue prosecution of the Bank shall

be in the Offices’ sole discretion. Any such prosecution may be premised on information provided

by the Bank or its personnel. Any such prosecution relating to the conduct described in the

attached Statement of Facts or relating to conduct known to the Offices prior to the date on which

this Agreement was signed that is not time-barred by the applicable statute of limitations on the

date of the signing of this Agreement may be commenced against the Bank, notwithstanding the

expiration of the statute of limitations, between the signing of this Agreement and the expiration

of the Term plus one year. Thus, by signing this Agreement, the Bank agrees that the statute of

limitations with respect to any such prosecution that is not time-barred on the date of the signing

of this Agreement shall be tolled for the Term plus one year. In addition, the Bank agrees that the

statute of limitations as to any violation of federal law that occurs during the Term will be tolled

from the date upon which the violation occurs until the earlier of the date upon which the Offices

are made aware of the violation or the duration of the Term plus five years, and that this period

shall be excluded from any calculation of time for purposes of the application of the statute of

limitations.




                                                16
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 17 of 41 PageID #: 54




       22.      In the event the Offices determine that the Bank has breached this Agreement, the

Offices agree to provide the Bank with written notice of such breach prior to instituting any

prosecution resulting from such breach. Within thirty days of receipt of such notice, the Bank

shall have the opportunity to respond to the Offices in writing to explain the nature and

circumstances of such breach, as well as the actions the Bank has taken to address and remediate

the situation, which explanation the Offices shall consider in determining whether to pursue

prosecution of the Bank.

       23.      In the event that the Offices determine that the Bank has breached this Agreement:

(a) all statements made by or on behalf of the Bank to the Offices or to the Court, including the

attached Statement of Facts, and any testimony given by the Bank before a grand jury, a court, or

any tribunal, or at any legislative hearings, whether prior or subsequent to this Agreement, and any

leads derived from such statements or testimony, shall be admissible in evidence in any and all

criminal proceedings brought by the Offices against the Bank; and (b) the Bank shall not assert

any claim under the United States Constitution, Rule 11(f) of the Federal Rules of Criminal

Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule that any such

statements or testimony made by or on behalf of the Bank prior or subsequent to this Agreement,

or any leads derived therefrom, should be suppressed or are otherwise inadmissible. The decision

whether conduct or statements of any current director, officer, or employee, or any person acting

on behalf of, or at the direction of, the Bank, will be imputed to the Bank for the purpose of

determining whether the Bank has violated any provision of this Agreement shall be in the sole

discretion of the Offices.




                                                17
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 18 of 41 PageID #: 55




        24.     The Bank acknowledges that the Offices have made no representations,

assurances, or promises concerning what sentence may be imposed by the Court if the Bank

breaches this Agreement and this matter proceeds to judgment. The Bank further acknowledges

that any such sentence is solely within the discretion of the Court and that nothing in this

Agreement binds or restricts the Court in the exercise of such discretion.

                    Sale, Merger, or Other Change in Corporate Form of Bank

        25.     Except as may otherwise be agreed by the parties in connection with a particular

transaction, the Bank agrees that in the event that, during the Term, it undertakes any change in

corporate form, including if it sells, merges, or transfers business operations that are material to

the Bank’s consolidated operations, or to the operations of any subsidiaries or affiliates involved

in the conduct described in the attached Statement of Facts, as they exist as of the date of this

Agreement, whether such sale is structured as a sale, asset sale, merger, transfer, or other change

in corporate form, it shall include in any contract for sale, merger, transfer, or other change in

corporate form a provision binding the purchaser, or any successor in interest thereto, to the

obligations described in this Agreement. The purchaser or successor in interest must also agree in

writing that the Offices’ ability to declare a breach under this Agreement is applicable in full force

to that entity. The Bank agrees that the failure to include these provisions in the transaction will

make any such transaction null and void. The Bank shall provide notice to the Offices at least

thirty days prior to undertaking any such sale, merger, transfer, or other change in corporate form.

The Offices shall notify the Bank prior to such transaction (or series of transactions) if it determines

that the transaction(s) will have the effect of circumventing or frustrating the enforcement purposes

of this Agreement. At any time during the Term the Bank engages in a transaction(s) that has the



                                                  18
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 19 of 41 PageID #: 56




effect of circumventing or frustrating the enforcement purposes of this Agreement, the Offices

may deem it a breach of this Agreement pursuant to Paragraphs 21-23 of this Agreement. Nothing

herein shall restrict the Bank from indemnifying (or otherwise holding harmless) the purchaser or

successor in interest for penalties or other costs arising from any conduct that may have occurred

prior to the date of the transaction, so long as such indemnification does not have the effect of

circumventing or frustrating the enforcement purposes of this Agreement, as determined by the

Offices. The requirements in this Paragraph do not apply to any internal reorganizations or

restructurings of the Bank, if such changes will not circumvent, frustrate, or materially limit the

enforcement purpose of the Agreement.

                                  Public Statements by the Bank

       26.      The Bank expressly agrees that it shall not, through present or future attorneys,

officers, directors, employees, agents, or any other person authorized to speak for the Bank, make

any public statement, in litigation or otherwise, contradicting the acceptance of responsibility by

the Bank set forth above or the facts described in the attached Statement of Facts. Any such

contradictory statement shall, subject to cure rights of the Bank described below, constitute a

breach of this Agreement, and the Bank thereafter shall be subject to prosecution as set forth in

Paragraphs 21-23 of this Agreement. The decision whether any public statement by any such

person contradicting a fact contained in the attached Statement of Facts will be imputed to the

Bank for the purpose of determining whether it has breached this Agreement shall be at the sole

discretion of the Offices. If the Offices determine that a public statement by any such person

contradicts in whole or in part a statement contained in the attached Statement of Facts, the Offices

shall so notify the Bank, and the Bank may avoid a breach of this Agreement by publicly



                                                 19
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 20 of 41 PageID #: 57




repudiating such statement(s) within five business days after notification. The Bank shall be

permitted to raise defenses and to assert affirmative claims in other proceedings relating to the

matters set forth in the attached Statement of Facts provided that such defenses and claims do not

contradict, in whole or in part, a statement contained in the attached Statement of Facts. This

Paragraph does not apply to any statement made by any present or former officer, director,

employee, or agent of the Bank in the course of any criminal, regulatory, or civil case initiated

against such individual, unless such individual is speaking on behalf of the Bank.

       27.      The Bank agrees that if it or any of its direct or indirect subsidiaries or affiliates

issues a press release or holds any press conference in connection with this Agreement, the Bank

shall first consult with the Offices to determine (a) whether the text of the release or proposed

statements at the press conference are true and accurate with respect to matters between the Offices

and the Bank; and (b) whether the Offices have any objection to the release or statement.

       28.      The Offices agree, if requested to do so, to bring to the attention of law

enforcement and regulatory authorities the facts and circumstances relating to the nature of the

conduct underlying this Agreement, including the nature and quality of the Bank’s cooperation

and remediation. By agreeing to provide this information to such authorities, the Offices are not

agreeing to advocate on behalf of the Bank, but rather are agreeing to provide facts to be evaluated

independently by such authorities. Nothing in this Agreement restricts in any way the ability of

the Offices, any other federal department or agency, or any state or local government from

proceeding criminally, civilly, or administratively, against any current or former directors, officers,

employees, or agents of the Company or against any other entities or individuals. The parties to




                                                  20
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 21 of 41 PageID #: 58




this Agreement intend that the Agreement does not confer or provide any benefits, privileges,

immunities, or rights to any other individual or entity other than the parties hereto.

                           Limitations on Binding Effect of Agreement

       29.      This Agreement is binding on the Bank and the Offices but specifically does not

bind any other component of the Department of Justice, other federal agencies, or any state, local,

or foreign law enforcement or regulatory agencies, or any other authorities, although the Offices

will bring the cooperation of the Bank and its compliance with its other obligations under this

Agreement to the attention of such agencies and authorities if requested to do so by the Bank. If

the Court rejects the Agreement, all the provisions of the Agreement shall be deemed null and

void, and the Term shall be deemed to have not begun.

                                               Notice

       30.      Any notice to the Offices under this Agreement shall be given by personal delivery,

overnight delivery by a recognized delivery service, or registered or certified mail, addressed to

Chief, Bank Integrity Unit, Money Laundering and Asset Recovery Section, Criminal Division,

U.S. Department of Justice, 1400 New York Ave., NW, 10th Floor, Washington, DC 20005 and

Chief, Business & Securities Fraud Section, United States Attorney’s Office for the Eastern

District of New York, 271 Cadman Plaza E, Brooklyn, NY 11201. Any notice to the Bank under

this Agreement shall be given by personal delivery, overnight delivery by a recognized delivery

service, or registered or certified mail, addressed to Bank Julius Baer & Co. Ltd., Attention: Group

General Counsel, Christoph Hiestand, Bank Julius Baer & Co. Ltd., Bahnhofstrasse 36, 8001,

Zurich, Switzerland, and Juan P. Morillo, Quinn Emanuel Urquhart & Sullivan, LLP, 1300 I Street




                                                 21
Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 22 of 41 PageID #: 59




   NW, Suite 900. W........ w. r.>.C. 20005. NOlic:e all t. drectiwe upon adUal receipt by
   Offilxt or ._ 8111k.




   sblll be valid   •     1hc:, are in 'llffllinl md lipld by lbe ~ die IIIDnlql filr Ille Ba. and
   • duJy audlllll'ized rep,c:saalM af1be Blllk..

   AGRDD:
   roa BANXJVLIIJS BAD. co. LTD.:

                                                    By:


                                                                                     l:Co. LIL
                                                                                         '
                                                                 y·
   Om: 20 May 2021                                  By:                "
                                                               P. Morillo
                                                           QainPBa,anue11JrquhartA 5Ullli¥U.UP
                                                           eom.e for 8111k   • Baer a eo. Lid.

   l'OR TBI tJNll&D ffATIS DD'All118NT O JtJSTJa:

           MARK J. LESKO                                    DEBORAH L. CONNOR
           Adil!IUDWS....A---,.                             <llilf
           Easmn Oillricl ofNewYodl:




   By:     ~~£Mk  P. N'ao
           Brian D. Morris
           Ananr Unillltd Stas AIIDmcys

                                                      22
Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 23 of 41 PageID #: 60




                             BANK OFFICER'S CERTIFICATE

        I have read this Agreement and carefully reviewed every part of it with outside counsel

for Bank Julius Baer & Co. Ltd. (the "Bank"). I understand the terms of this Agreement and

voluntarily agree, on behalf of the Bank, to each of its terms. Before signing this Agreement, I

consulted outside counsel for the Bank. Counsel fully advised me of the rights of the Bank, of

possible defenses, of the Sentencing Guidelines' provisions, and of the consequences of entering

into this Agreement.

        I have carefully reviewed the terms of this Agreement with the Board of Directors of the

Bank. I have advised and caused outside counsel for the Bank to advise the Board of Directors

fully of the rights of the Bank, of possible defenses, of the Sentencing Guidelines' provisions, and

of the consequences of entering into the Agreement.

       No promises or inducements have been made other than those contained in this Agreement.

Furthermore, no one has threatened or forced me, or to my knowledge any person authorizing this

Agreement on behalf of the Bank, in any way to enter into this Agreement. I am also satisfied

with outside counsel's representation in this matter. I certify that I am the Group General Counsel

and legal counsel for the Bank and that I have been duly authorized by the Bank to execute this

Agreement on behalf of the Bank.

Date   2O kt! bvf


                                                      Christoph Hiestand
                                                      Group General Counsel




                                                 23
Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 24 of 41 PageID #: 61




                                CERTIFICATE OF COUNSEL

       I am counsel for Bank Julius Baer & Co. Ltd. (the "Bank") in the matter covered by this

Agreement. In connection with such representation, I have examined relevant Bank documents

and have discussed the terms of this Agreement with the Bank's Board of Directors. Based on our

review of the foregoing materials and discussions, I am of the opinion that the representative of

the Bank has been duly authorized to enter into this Agreement on behalf of the Bank and that this

Agreement has been duly and validly authorized, executed, and delivered on behalf of the Bank

and is a valid and binding obligation of the Bank. Further, I have carefully reviewed the terms of

this Agreement with the Bank's Board of Directors and Christoph Hiestand, the Group General

Counsel and legal counsel for Bank Julius Baer & Co. Ltd. I have fully advised them of the rights

of the Bank, of possible defenses, of the Sentencing G uidelines' provisions and of the

consequences of entering into this Agreement. To my knowledge, the decision of the Bank to

enter into this Agreement, based on the authorization of the Board of Directors, is an informed and

voluntary one.

Date: 20 May 2021

                                             By:
                                                                                     I/'
                                                   Juan P. Morillo
                                                   Quinn Emanuel Urquhart & Sullivan, LLP
                                                   Counsel for Bank Julius Baer & Co. Ltd.
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 25 of 41 PageID #: 62




                                        ATTACHMENT A

                                    STATEMENT OF FACTS

       The following Statement of Facts is incorporated by reference as part of the Deferred

Prosecution Agreement (the “Agreement”) between the United States Department of Justice,

Criminal Division, Money Laundering and Asset Recovery Section and the United States

Attorney’s Office for the Eastern District of New York (collectively the “Offices”) and BANK

JULIUS BAER & CO. LTD., a Swiss bank (“BJB” or the “Bank”). The Bank hereby agrees

and stipulates that the following information is true and accurate. Certain of the facts herein are

based on information obtained from third parties by the United States through its investigation

and described to BJB. The Bank also admits, accepts, and acknowledges that under the laws of

the United States it is responsible for the acts of its officers, directors, employees, and agents as

set forth below. Should the Offices pursue the prosecution that is deferred by this Agreement,

BJB agrees that it will neither contest the admissibility of, nor contradict, the Statement of Facts

in any such proceeding. The following facts took place during the relevant period defined

below, unless otherwise noted, and establish beyond a reasonable doubt the charges set forth in

the Information attached to the Agreement.

                       The Defendant and Its Executives and Employees

       1.      From in or about and between February 2013 and May 27, 2015 (the “relevant

period”), BJB was a multinational financial services company organized and based in Zurich,

Switzerland. During the relevant period, the stock of BJB’s parent company was listed on the

SIX Swiss Exchange, and the Bank was supervised by the Swiss Financial Market Supervisory

Authority.




                                                 A-1
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 26 of 41 PageID #: 63




          2.   Jorge Luis Arzuaga was an Argentine national and, in or about and between June

2012 and May 2015, was a relationship manager in the Bank’s offices in Montevideo, Uruguay

and Zurich, Switzerland. From approximately 2001 to 2012, Arzuaga worked as a relationship

manager at other Swiss banks in Buenos Aires, Argentina and Zurich, including Swiss Bank #1

and Swiss Bank #2, entities the identities of which are known to the Offices and to the Bank.

          3.   Supervisor #1, an individual whose identity is known to the Offices and to the

Bank, was, during the relevant period, employed in a supervisory role at BJB relating to South

and Central America business. Supervisor #1 directly supervised Arzuaga during the relevant

period.

          4.   Supervisor #2, an individual whose identity is known to the Offices and to the

Bank, was, during the relevant period, a senior supervisor at BJB with oversight responsibilities

including South and Central America business. Supervisor #2 directly supervised Supervisor #1

during the relevant period and was a member of BJB’s executive board.

                         Sports Marketing Companies and Executives

          5.   Torneos y Competencias, S.A. (“Torneos”) was a sports media and marketing

company headquartered in Argentina, with subsidiaries and affiliates in the Cayman Islands,

Netherlands, and Uruguay, among other locations. Torneos executives created and controlled

off-the-books shell companies, including FPT Sports S.A. (“FPT Sports”) and Arco Business and

Developments Ltd. (“Arco”), to execute certain transactions with and on behalf of Torneos.

Torneos maintained two accounts at BJB in the names of Arco (“the Arco Account”) and FPT

Sports (“the FPT Sports Account”).

          6.   Alejandro Burzaco was a citizen of Argentina, and the controlling principal of

Torneos and its subsidiaries.



                                               A-2
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 27 of 41 PageID #: 64




                                  FIFA Entities and Officials

       7.      The Fédération Internationale de Football Association (“FIFA”) was an

international body that governed and promoted the sport of soccer throughout the world. FIFA

was organized and registered under Swiss law and headquartered in Zurich, Switzerland. FIFA

was comprised of six continental confederations, various regional federations, and more than 200

member associations, each representing organized soccer in a particular nation or territory.

       8.      The Confederación Sudamericana de Fútbol (“CONMEBOL”) was one of the six

continental soccer confederations affiliated with FIFA. CONMEBOL, which was domiciled and

headquartered in Paraguay, governed soccer in South America and had 10 national soccer

association members. Among other tournaments, CONMEBOL organized the Copa América,

Copa Libertadores, and Copa Sudamericana.

       9.      Soccer Official #1, an individual whose identity is known to the Offices and to the

Bank, was a citizen of Argentina. Soccer Official #1 was a high-ranking official of FIFA,

CONMEBOL, and Asociación de Futbol Argentina (“AFA”), the Argentinian soccer federation,

which was a national member association of FIFA and CONMEBOL. During 2013, Soccer

Official #1 received at least $25 million in bribe payments through an account held at the Bank.

Soccer Official #1 died on or about July 30, 2014.

       10.     Nicolás Leoz was a citizen of Paraguay. Leoz served as the president of

CONMEBOL and as a member of FIFA’s executive committee until approximately April 24,

2013, when he resigned from both positions, citing health issues.

       11.     Eugenio Figueredo was a citizen of the United States and Uruguay. Figueredo

was the president of CONMEBOL from approximately April 2013 to August 2014, a member of

FIFA’s executive committee from approximately May 2013 to May 2015, and previously served



                                               A-3
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 28 of 41 PageID #: 65




as a vice president of CONMEBOL and president of the Uruguayan Football Association.

Between approximately 2013 and 2014, Figueredo received at least $2 million in bribe payments

through accounts held at the Bank.

        12.   Marco Polo del Nero was a citizen of Brazil. Del Nero was a member of FIFA’s

executive committee from approximately March 2012 to November 2015. Del Nero also served

as the president of the Confederação Brasileira de Futebol (“CBF”), the Brazilian soccer

federation, from approximately April 2015 to December 2015.

        13.   José Maria Marin was a citizen of Brazil and maintained a residence in New York

during the relevant period. Marin served as the president of the CBF from approximately March

2012 to April 2015. At various times relevant to this case, Marin was also a member of multiple

FIFA standing committees, including the organizing committee for the Olympic football

tournaments, as well as the organizing committees for the World Cup and the Confederations

Cup, where he was a special adviser. In or about 2013, companies controlled by Marin and

Marco Polo Del Nero received at least $3.9 million in bribe payments through accounts held at

the Bank.

        14.   Romer Osuna was a citizen of Bolivia. He served as the treasurer of

CONMEBOL from approximately 1986 to 2013 and also served as a member of the FIFA audit

and compliance committee. In or about 2013, Osuna received at least one bribe payment in the

amount of $600,000 through an account held at the Bank.

        15.   Sergio Jadue was a citizen of Chile who served as the president of the National

Football Association of Chile and a vice president of CONMEBOL. In or about 2014, Jadue

received at least one bribe payment of approximately $400,000 through an account held at the

Bank.



                                              A-4
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 29 of 41 PageID #: 66




                                    Overview of the Scheme

       16.     During the relevant period, the Bank, through its employee Arzuaga, agreed with

sports marketing executives and soccer officials to launder at least $36,368,400 in bribe

payments through the United States in furtherance of a scheme in which sports marketing

companies bribed soccer officials in exchange for broadcasting rights to soccer matches.

Arzuaga conspired to execute these illegal transactions using accounts at BJB, knowing that the

purpose of these transactions was to conceal and disguise the proceeds of bribery, and with the

intention to promote honest services wire fraud. In addition, Arzuaga knew that the funds

involved represented the proceeds of some form of unlawful activity. Through the

aforementioned actions, Arzuaga intended, at least in part, to benefit the Bank, which realized

fees and profits from the conduct described herein. Arzuaga’s supervisors at BJB (Supervisor #1

and Supervisor #2) approved certain transactions through these accounts, despite significant red

flags—including knowing that Arzuaga was using fake documentation to justify at least one

payment to relatives of a soccer official. Furthermore, Bank personnel failed to properly

investigate and address indicia of money laundering and red flags in connection with the

accounts involved in the money laundering and bribery schemes.

                           The Bank Conspired to Launder Money

       17.     Arzuaga willfully joined the money laundering and bribery schemes by enabling

his clients Alejandro Burzaco and Torneos to use accounts at the Bank to pay bribes in

furtherance of those schemes, including use of the Arco Account and the FPT Sports Account.

The Bank admits that its conduct, through the acts of its employees, as described herein, violated




                                               A-5
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 30 of 41 PageID #: 67




Title 18, United States Code, Section 1956(h), which makes it a crime to conspire to launder

monetary instruments.

       18.     Arzuaga left Swiss Bank #1 in approximately June 2012 to accept a position at

BJB. When BJB hired Arzuaga, he began to transfer client bank accounts from Swiss Bank #1

to newly opened accounts at BJB. Supervisor #2 directed members of the Latin America private

banking team to “make sure that the subject accounts were opened as soon as possible, meaning

immediately,” and stated that they could “count on [his] No Objection to be ‘fast tracked.’”

Supervisor #2 added, “Having 38 new accounts is what we are paid for and a good stress to have.

Please use support from other teams if required. I can’t accept mourners in times like we are

leaving [sic].” The Bank followed Supervisor #2’s directive to expedite the account openings,

despite the fact that a number of the accounts Arzuaga was bringing to the Bank were held in the

names of or beneficially owned by individuals or entities associated with international soccer,

which was generally understood to involve high corruption risks.

       19.     Arzuaga opened the Arco Account at BJB on or about October 31, 2012. Prior to

that time, Torneos primarily used an account in the name of Arco held at Swiss Bank #1 to pay

bribes. On or about December 11, 2012, shortly after opening the Arco Account, Arzuaga also

opened the FPT Sports Account. Arzuaga understood that Torneos was using the Arco Account

and FPT Sports Account to pay bribes to soccer officials.

                               The Copa Libertadores Laundering

       20.     BJB conspired to launder bribes from Torneos to soccer officials for the rights to

the Copa Libertadores tournaments. Beginning in or about 2005, Alejandro Burzaco acquired a

minority ownership interest in Torneos and began to manage the company’s day-to-day

operations. From approximately 1999 to 2015, a Torneos affiliate, T&T Sports Marketing Ltd.,



                                               A-6
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 31 of 41 PageID #: 68




held exclusive worldwide broadcasting rights to the Copa Libertadores, an annual tournament of

club teams in the member nations of CONMEBOL. Burzaco continued Torneos’s multi-year

practice of paying bribes to CONMEBOL officials to obtain broadcasting rights to the Copa

Libertadores.

       21.      Burzaco and Torneos paid bribes through BJB to numerous soccer officials in

furtherance of this scheme, including Soccer Official #1, Eugenio Figueredo, Marco Polo Del

Nero, José Maria Marin, Romer Osuna and Sergio Jadue. Torneos sent more than $30 million of

these bribes and off-the-books payments from the Arco Account and the FPT Sports Account

between approximately 2013 and March 2015. These payments were sent from or through

accounts in the United States.

                                     The World Cup Laundering

       22.      Between approximately 2010 and 2013, Alejandro Burzaco and co-conspirators

agreed and arranged to pay Soccer Official #1, who was the president of AFA and the senior vice

president of FIFA, approximately $30 million for his support in the award of regional

broadcasting rights to Torneos for four World Cups in 2018, 2022, 2026 and 2030. Arzuaga

transferred approximately $25 million of this money into a sub-account associated with the FPT

Sports Account (the “FPT Sports Sub-Account”) and held it there for Soccer Official #1.

                                 The FPT Sports Account Laundering

       23.      BJB conspired to launder bribes from Torneos to soccer officials through the FPT

Sports Account and the FPT Sports Sub-Account. Torneos laundered approximately

$29,137,000 in bribes and other improper payments out of the FPT Sports Account at BJB from

in or about 2013 through March 2015. Several of these payments were made through accounts

held in the United States. The FPT Sports Account laundering included the following conduct.



                                               A-7
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 32 of 41 PageID #: 69




               a.     Due to the difficulty of transferring funds directly to Soccer Official #1

without attracting unwanted scrutiny, Arzuaga advised Burzaco to open a sub-account to the

main FPT Sports account at Swiss Bank #1 to separately hold Soccer Official #1’s bribes. The

purpose of putting the funds into a sub-account, rather than the main account, was to conceal the

funds while enabling Torneos to receive bank statements (that it could show to Soccer Official

#1) to confirm that the payments were made. Arzuaga also opened the FPT Sports Sub-Account

at BJB. As with the sub-account at Swiss Bank #1, the purpose of the FPT Sports Sub-Account

was to hold and help launder bribes Torneos paid to Soccer Official #1. Arzuaga transferred

money from the FPT Sports sub-account at Swiss Bank #1 into the FPT Sports Sub-Account at

BJB and held it there for Soccer Official #1.

               b.     The FPT Sports Sub-Account at BJB was funded with bribe proceeds sent

via wire transfers on or about April 11, 2013, several of which were sent to or from the United

States. For example, on or about April 11, 2013, Broadcasting Company Affiliate A, an affiliate

of a major broadcasting company headquartered in Latin America whose identity is known to the

Offices and to the Bank, transferred $7.25 million from its account at a bank in New York to the

FPT Sports Account. Torneos then transferred the funds on the same day to the FPT Sports Sub-

Account. This payment was a portion of a $15 million bribe to Soccer Official #1 for his support

in the award of broadcasting rights for the 2026 and 2030 World Cups.

               c.     In furtherance of the World Cup money laundering and bribery scheme,

Arzuaga met with Soccer Official #1 on several occasions, including on at least one occasion

when he received instructions from Soccer Official #1 about how to invest the assets in the FPT

Sports Sub-Account.




                                                A-8
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 33 of 41 PageID #: 70




               d.      To conceal the origins of these payments and their purpose, Arzuaga

falsified certain BJB documents to conceal the true beneficial owner of the assets maintained in

the FPT Sports Sub-Account and make the funds appear to belong to Torneos.

               e.      On or about July 30, 2014, Soccer Official #1 died. Following his death,

Arzuaga arranged for the transfer of the bribery proceeds held in the FPT Sports Sub-Account to

Soccer Official #1’s heirs. On or about November 12, 2014, BJB executed a book transfer of

approximately $16,567,000 from the FPT Sports Sub-Account to an account at BJB held in the

name of one of Soccer Official #1’s heirs (“Heir #1”), an individual whose identity is known to

the Offices and to the Bank. Together with counsel at Torneos, Arzuaga worked with Heir #1 to

create fraudulent contracts to support the transfer to Heir #1. On or about March 24, 2015, BJB

executed a wire transfer of approximately $8 million from the FPT Sports Sub-Account, through

BJB’s correspondent account at a bank in New York, to an account held at another Swiss bank in

the name of another of Soccer Official #1’s heirs (“Heir #2”), an individual whose identity is

known to the Offices and to the Bank. Arzuaga advised Heir #2 to open the account at the other

Swiss Bank in the name of FPT Sports in order to divert suspicion regarding the transfer.

               f.      Arzuaga had multiple conversations with Supervisor #1 and Supervisor #2

about Soccer Official #1 and the funds held for Soccer Official #1 in the FPT Sports Sub-

Account. Arzuaga told both Supervisor #1 and Supervisor #2 that these funds would be

transferred out of the FPT Sports Sub-Account to Soccer Official #1’s heirs in the wake of

Soccer Official #1’s death. Arzuaga also told both Supervisor #1 and Supervisor #2 about the

use of a fake contract to justify the transfer to Heir #1. Notwithstanding the representations

made by Arzuaga, Supervisor #1 and Supervisor #2 failed to ask additional questions, or to

conduct further inquiries about the aforementioned transfer to Soccer Official #1’s heirs, the



                                                A-9
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 34 of 41 PageID #: 71




fake contract, or any of the other transactions the Bank conducted on behalf of Arzuaga’s soccer-

related clients.

                                     The Copa América Laundering

        24.        BJB also conspired to launder bribes to soccer officials for the rights to

CONMEBOL’s Copa América soccer tournament. From approximately 1987 to 2011, a

Brazilian sports marketing company, Traffic Sports (“Traffic”), held the commercial rights to the

Copa América tournament. At various times during that period, Traffic agreed to pay bribes to

Nicolás Leoz and other CONMEBOL officials in exchange for their support for Traffic’s

position as the exclusive holder of those rights. In or about 2010, CONMEBOL terminated its

longstanding relationship with Traffic and entered into an agreement with Full Play, a sports

marketing company based in Argentina. In order to win that contract, Full Play’s principals,

Hugo Jinkis and Mariano Jinkis, agreed to pay bribes to various CONMEBOL officials. In or

around 2013, Torneos, Full Play, and Traffic entered into a settlement regarding the rights to the

Copa América tournament, through which the three companies equally participated in a joint

venture known as Datisa, which entered into a contract with CONMEBOL on or about May 25,

2013 granting Datisa exclusive worldwide commercial rights to the 2015, 2019, and 2023 Copa

América tournaments and the 2016 Copa América Centenario, which was held in the United

States (the “2013 Copa América Contract”).

        25.        In connection with the 2013 Copa América Contract, the Datisa partners agreed to

pay tens of millions of dollars in bribes to CONMEBOL officials—all of whom were also FIFA

officials—including bribe payments for signing the contract and for each of the four editions of

the tournament. The agreement called for bribe payments to be made to each of the “top” three

CONMEBOL officials (the president of the confederation and the presidents of the Brazilian and



                                                   A-10
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 35 of 41 PageID #: 72




Argentine federations), the CONMEBOL general secretary and as many as seven other

CONMEBOL federation presidents. The officials who were to receive bribes included, among

others, Eugenio Figueredo, Soccer Official #1, Sergio Jadue, José Maria Marin, and Marco Polo

Del Nero.

       26.     As part of the settlement creating Datisa, José Hawilla, who was the owner of

Traffic, agreed to reimburse Torneos and Full Play a total of $13.333 million for the bribes they

previously paid to obtain the Copa América rights. Among other payments fulfilling that

agreement, on or about June 18, 2013, Traffic sent a wire transfer of $5 million from its account

at Delta National Bank & Trust Co. in Miami, Florida to the FPT Sports Account.

       27.     In 2013, Torneos decided to close the shell company Arco, but the Arco Account

remained open until November 2014. The FPT Sports Account then became the main vehicle for

bribes and remained open until on or about May 12, 2015.

       28.     As compensation for his assistance to Torneos and Alejandro Burzaco, including

facilitating the payment of bribes to soccer officials, Arzuaga received cash bonuses from

Torneos, including a payment in the amount of approximately $450,000 on or about January 5,

2015, which was compensation for his efforts in arranging the transfer of funds to Soccer

Official #1’s heirs.

                               The Bank’s Compliance Failures

       29.     BJB’s compliance department failed to adequately review the multiple financial

transactions that represented the bribe payments made pursuant to these schemes and that bore

significant indicia of money laundering, including facially dubious contracts and services

purportedly rendered by shell corporations.




                                              A-11
 Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 36 of 41 PageID #: 73




       30.     BJB’s Anti-Money Laundering (“AML”) controls failed to detect or prevent

money laundering transactions related to the soccer bribery schemes. Had Supervisor #1 or

compliance personnel meaningfully reviewed Arzuaga’s due diligence on Torneos and his

responses to transaction alerts (which Supervisor #1 and compliance personnel were required to

affirmatively approve), they would have known there were multiple, significant red flags,

including facially false contracts, payments to third parties at the direction of a FIFA official, and

services purportedly rendered by shell corporations—all of which would have alerted the Bank

to the bribery, money laundering, or other illegal activity.

       31.     In addition to these compliance control failures, BJB directed “that [Arzuaga’s

clients’] accounts [be] opened as soon as possible, meaning immediately,” with “No Objection to

[their being] ‘fast tracked.’” This, in the hope that these clients would provide lucrative

business. In particular, when Arzuaga first joined BJB in 2012, Supervisor #2 instructed that the

compliance review of Arzuaga’s accounts be expedited.

       32.     BJB compliance also failed to appropriately investigate or address several

significant indicia of money laundering in connection with the funding of an account of Heir #1.

For example, in or about February 2015, following the death of Soccer Official #1, Arzuaga

attempted to open an account at BJB for another of Soccer Official #1’s heirs (“Heir #3”), an

individual whose identity is known to the Offices and to the Bank. As an initial deposit, Heir #3

attempted to deposit three checks issued by FIFA. Compliance expressed concern about

accepting checks rather than wire transfers due to money laundering risk, but ultimately agreed

to accept those checks.




                                                A-12
Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 37 of 41 PageID #: 74




                                      ATTACHMENT B

                   CERTIFICATE OF CORPORATE RESOLUTIONS

       WHEREAS, Bank Julius Baer & Co. Ltd. (the "Bank") has been engaged in

discussions with the United States Department of Justice, Money Laundering and Asset

Recovery Section and the Office of the United States Attorney for the Eastern District of

New York (collectively, the "Offices") regarding issues arising in relation to a conspiracy

to launder bribe payments through the United States; and

        WHEREAS, in order to resolve such discussions, it is proposed that the Bank enter

into a certain agreement with the Offices; and

        WHEREAS, the Bank's Group General Counsel, Christoph Hiestand, together

with outside counsel for the Company, have advised the Management Board of the Bank

of its rights, possible defenses, the Sentencing Guidelines' provisions, and the

consequences of entering into such agreement with the Offices;

        Therefore, the Management Board has RESOLVED that:

        1.      The Bank (a) acknowledges the filing of the one-count Information

charging the Bank with: ( 1) one count of money laundering conspiracy, in violation of Title

18, United States Code, Section 1956(h); (b) waives indictment on such charges and enters

into a deferred prosecution agreement with the Offices; and ( c) agrees to accept a criminal

fine against Company totaling $$43,320,000, and to pay such fine pursuant to Paragraph

9 of the DPA with respect to the conduct described in the Information according to

instructions provided by the Offices; and (d) agrees to pay criminal forfeiture in the

 amount of $36,368,400, and to pay such forfeiture pursuant to Paragraph 10 of the DPA

 with respect to the conduct described in the Information according to instructions

 provided by the Offices.

                                                B-1
Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 38 of 41 PageID #: 75



       2.      The Bank accepts the terms and conditions of this Agreement, including,

but not limited to, (a) a knowing waiver of its rights to a speedy trial pursuant to the Sixth

Amendment to the United States Constitution, Title 18, United States Code, Section 3161,

and Federal Rule of Criminal Procedure 48(b); and (b) a knowing waiver for purposes of

this Agreement and any charges by the United States arising out of the conduct described

in the Statement of Facts of any objection with respect to venue and consents to the filing

of the Information, as provided under the terms of this Agreement, in the United States

District Court for the Eastern District of New York; and (c) a knowing waiver of any

defenses based on the statute of limitations for any prosecution relating to the conduct

described in the Statement of Facts, or relating to conduct known to the Offices prior to

the date on which this Agreement was signed that is not time-barred by the applicable

statute of limitations on the date of the signing of this Agreement;

        3.     Christoph Hiestand, Group General Counsel, is hereby authorized,

empowered and directed, on behalf of the Bank, to execute the Deferred Prosecution

Agreement substantially in such form as reviewed by this Management Board at this

meeting with such changes as he may approve;

        4.      Christoph Hiestand, Group General Counsel, is hereby authorized,

empowered and directed to take any and all actions as may be necessary or appropriate

and to approve the forms, terms or provisions of any agreement or other documents as

may be necessary or appropriate, to carry out and effectuate the purpose and intent of the

foregoing resolutions; and

        5.      All of the actions of Christoph Hiestand, Group General Counsel, which

actions would have been authorized by the foregoing resolutions except that such actions

were taken prior to the adoption of such resolutions, are hereby severally ratified,

                                             B-2
Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 39 of 41 PageID #: 76



confirmed, approved, and adopted as actions on be



Date:   lo   1i   f},2!2,         By:    Christoph Hiestand, Group General Counsel




                                         B-3
Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 40 of 41 PageID #: 77




                                         ATTACHMENT C

                            AML COMPLIANCE REPORTING

       The Bank agrees that it will report to the Offices periodically, at no less than twelve-

month intervals during a three-year term, regarding remediation and implementation of the

Bank’s AML compliance program, including the AML controls, policies, and procedures

described in the Agreement. During this three-year period, the Bank shall, subject to the

limitations set forth in Paragraph 8 of the Agreement: (1) conduct an initial review and

submit an initial report, and (2) conduct and prepare at least two follow-up reviews and

reports, as described below:

               a.      By no later than one year from the date this Agreement is executed, the

Bank shall submit to the Offices a written report setting forth a complete description of its

remediation efforts since its last update to the Offices, any planned measures reasonably

designed to further improve the Bank’s AML controls, policies, and its procedures for

ensuring compliance with applicable U.S. or other applicable anti-money laundering laws, as

well as the proposed scope of the subsequent reviews. The report shall be transmitted to the

Chief, Bank Integrity Unit, Money Laundering and Asset Recovery Section, Criminal

Division, U.S. Department of Justice, 1400 New York Avenue, NW, Bond Building, Tenth

Floor, Washington, DC 20530 and the Chief, Business and Securities Fraud Unit, United

States Attorney’s Office for the Eastern District of New York, 271 Cadman Plaza East,

Brooklyn, NY 11201. The Bank may extend the time period for issuance of the report with

prior written approval of the Offices.

               b.      The Bank shall undertake at least two follow-up reviews and reports,

incorporating the Offices’ views on the Bank’s prior reviews and reports, to further monitor



                                               C-1
Case 1:21-cr-00273-PKC Document 8 Filed 05/27/21 Page 41 of 41 PageID #: 78




and assess whether the Bank’s policies and procedures are reasonably designed to detect and

prevent violations of AML and other applicable anti-corruption laws.

               c.      The first follow-up review and report shall be completed by no later

than one year after the initial report is submitted to the Offices. The second follow-up review

and report shall be completed and delivered to the Offices no later than thirty days before the

end of the Term.

               d.      The reports will likely include proprietary, financial, confidential, and

competitive business information. Moreover, public disclosure of the reports could

discourage cooperation, impede pending or potential government investigations and thus

undermine the objectives of the reporting requirement. For these reasons, among others, the

reports and the contents thereof are intended to remain and shall remain non-public, except

as otherwise agreed to by the parties in writing, or except to the extent that the Offices

determine in their sole discretion that disclosure would be in furtherance of the Offices’

discharge of their duties and responsibilities or is otherwise required by law.

               e.      The Bank may extend the time period for submission of any of the

follow-up reports with prior written approval of the Offices.




                                               C-2
